Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.80 Filed 09/03/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DEXTER DALE JOHNSON,

      Plaintiff,                                     Case No. 20-cv-12082
                                                     Hon. Matthew F. Leitman
v.

STATE OF MICHIGAN, et. al.,

     Defendants,
__________________________________________________________________/

                    ORDER SUMMARILY DISMISSING
                   PLAINTIFF’S COMPLAINT (ECF No. 1)

      Plaintiff Dexter Johnson is a state prisoner in the custody of the Michigan

Department of Corrections. He is currently incarcerated at the Central Michigan

Correctional Facility in St. Louis, Michigan. On July 22, 2020, Johnson, proceeding

pro se, filed a civil rights action against the Defendants under 42 U.S.C. § 1983. (See

Compl., ECF No. 1.) The Court has carefully reviewed the Complaint and concludes

that Johnson has failed to state a claim upon which relief can be granted. Therefore,

for the reasons stated below, the Court summarily dismisses Johnson’s Complaint

pursuant to 28 U.S.C. § 1915.

                                          I

      This case arises out of Johnson’s arrest and prosecution in 2019.            His

allegations are summarized as follows.

                                          1
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.81 Filed 09/03/21 Page 2 of 12




      On February 7, 2019, Officers Timothy Shank and Shawn Schultz of the

Detroit Police Department responded to a 911 call involving an assault and battery.

After taking statements from the victims at a gas station, Officers Shank and Schultz

went to Johnson’s residence without first obtaining a search warrant. The Officers

arrested Johnson and seized two firearms from his house. The Wayne County

Prosecutor subsequently charged Johnson with being a felon in possession of a

firearm and several other offenses. Johnson pleaded guilty to the felon-in-possession

charge as part of a plea agreement, and he was sentenced to prison. Johnson then

sought post-conviction relief in the state courts, and that relief was denied.

      In this action, Johnson says that the search and seizure of the firearms from

his home was unlawful; that the Wayne County Prosecutor and an assistant

prosecutor violated his constitutional rights when they charged him with criminal

offenses; that his trial and appellate counsel were ineffective for failing to challenge

the legality of the search and seizure, for failing to argue that he was improperly

charged twice for the same weapon, that the evidence was planted, and that under

Michigan law he had the right to possess a firearm in his home or business; and that

two different Wayne County Circuit judges failed to protect his constitutional rights

during his criminal proceedings and when he sought post-conviction relief. (See




                                           2
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.82 Filed 09/03/21 Page 3 of 12




Compl., ECF No. 1.) Johnson seeks to have his criminal conviction vacated,1 and

he also requests an award of monetary relief. (See id., PageID.12.)

                                           II

      The Court previously granted Johnson leave to proceed in forma pauperis due

to his indigence. (See Order, ECF No. 3.) Under the Prison Litigation Reform Act

of 1996, the Court is required to sua sponte dismiss an in forma pauperis complaint

before service on a defendant if it determines that the action is frivolous or malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief

against a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28

U.S.C. § 1915(e)(2)(B). See also McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th

Cir. 1997). The Court is likewise required to dismiss a complaint seeking redress

against government entities, officers, and employees that it finds to be frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b).

A complaint is frivolous if it lacks an arguable basis in law or in fact. See Neitzke v.

Williams, 490 U.S. 319, 325 (1989).




1
 Johnson says that he seeks to have the “charges” against him dismissed (Compl.,
ECF No. 1, PageID.12), but some of the charges were dismissed pursuant to a plea
agreement, and the charge that was not dismissed became a conviction by virtue of
Johnson’s guilty plea. Thus, it is appropriate to construe Johnson’s request for relief
as seeking the vacatur of his conviction.
                                          3
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.83 Filed 09/03/21 Page 4 of 12




      A pro se civil rights complaint is to be construed liberally. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure

8(a) still requires that all complaints, including those filed by pro se litigants, set

forth “a short and plain statement of the claim showing that the pleader is entitled to

relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). While this pleading standard does not require “detailed” factual allegations,

id., it does require more than the bare assertion of legal conclusions or “an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do.” Id. “Nor does

a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Id.

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States; and (2) the deprivation was caused

by a person acting under color of state law. See Flagg Bros. v. Brooks, 436 U.S. 149,

155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

Additionally, a plaintiff must allege that the deprivation of rights was intentional,

                                           4
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.84 Filed 09/03/21 Page 5 of 12




not merely negligent. See Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels

v. Williams, 474 U.S. 327, 333-36 (1986).

                                          III

                                           A

      Johnson brings this action against 10 Defendants: the State of Michigan, the

Detroit Police Department, Kym Worthy (the Wayne County Prosecutor), Zachary

Houchin (an assistant Wayne County Prosecutor), Wayne County Circuit Court

Judges Margaret M. Van Houten and Dalton A. Roberson, Detroit Police Officers

Shank and Schultz, and two of his previous attorneys, Sharon Clark Woodside and

Gerald F. Ferry. (See Compl., ECF No. 1, PageID.2-4.)

      As discussed in more detail below, Johnson’s request to have his conviction

vacated on the ground that the conviction is tainted by constitutional violations fails

because that relief is not available in this Section 1983 action; his claims against the

Detroit Police Department, and Officers Shank and Schultz are barred under the

Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994); his claims

against the State of Michigan are barred because the State is not a person under

Section 1983; his claims against Judges Van Houten and Roberson are barred by

both sovereign and judicial immunity; his claims against Defendants Worthy and

Houchin are barred by prosecutorial immunity; and his claims against Defendants




                                           5
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.85 Filed 09/03/21 Page 6 of 12




Woodside and Ferry are barred because neither was a state actor. Johnson therefore

fails to state a claim against any of the Defendants.

                                          B

       The Court begins with Johnson’s request that the Court vacate his criminal

conviction and order his release from state custody. Johnson is not entitled to that

relief in this action.

       Where “a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Accordingly, a state inmate may not obtain injunctive relief under Section 1983 as a

remedy for “the fact of his conviction or the duration of his sentence.” Id.

       For these reasons, Johnson’s Section 1983 claim fails as a matter of law to the

extent that Johnson seeks as relief the vacatur of his conviction and an injunction

ordering his release from custody. If Johnson wishes to seek that relief in this Court,

he must do so by filing a petition for a writ of habeas corpus.2


2
  This Court further declines to construe Johnson’s civil-rights Complaint as a
petition for a writ of habeas corpus because (1) Johnson does not allege that his
claims have been exhausted with the state courts and (2) Johnson’s Complaint does
not comply with Rule 2(c) of the Rules Governing Section 2254 Cases in the United
States District Courts. See Parker v. Phillips, 27 F. App’x 491, 494 (6th Cir. 2001)
(affirming dismissal of civil-rights action pursuant to Section 1915(e) and district
court’s refusal to construe the Complaint as seeking habeas relief).
                                          6
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.86 Filed 09/03/21 Page 7 of 12




      For all of these reasons, the Court declines to vacate Johnson’s criminal

conviction.

                                          C

      The Court next turns to Johnson’s claims against the Detroit Police

Department and Officers Shank and Schultz. As described above, these claims arise

out of the search Officers Shank and Schultz conducted at Johnson’s home. In Heck,

supra, the Supreme Court held that “when a state prisoner seeks damages in a § 1983

suit, the district court must consider whether a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the conviction

or sentence has already been invalidated.” Heck, 512 U.S. at 487.

      “Heck bars [Johnson’s] claim that [his home] was unlawfully searched.” Fox

v. Mich. St. Police Dep’t, 173 F. App’x 372, 377 (6th Cir. 2006). In Fox, a plaintiff

brought a civil-rights action claiming that he was illegally searched. The Sixth

Circuit affirmed the dismissal of that claim because the search in dispute “yielded

[a] switchblade, which became the subject of a criminal charge of which [the

plaintiff] was convicted.” Id. And the Sixth Circuit concluded that “a finding in

favor of [the plaintiff] on his claim that defendants unlawfully searched his person

would ‘necessarily imply the invalidity of his conviction’ for possession of [the]

switchblade.” Id. (quoting Heck, 512 U.S. at 486-87.) Likewise here, the gun found

                                          7
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.87 Filed 09/03/21 Page 8 of 12




during the search of Johnson’s home became the subject of a criminal charge against

him for which Johnson was convicted, and a finding in favor of Johnson on his claim

that Offices Shank and Shultz unlawfully searched his home would necessarily

imply the invalidity of his felon-in-possession conviction. Therefore, as in Fox,

Johnson “may not maintain a claim [] based on the search of his [home] until his

conviction for possession of a [firearm] has been invalidated.” Id. at 378. See also

Poindexter v. Overton, 110 F. App’x 646, 647 (6th Cir. 2004) (affirming dismissal

under Section 1915(e)(2) of a plaintiff’s claim “that his convictions were obtained

pursuant to an illegal search and seizure” where the plaintiff had “not successfully

challenged the validity of his underlying convictions”).

      For all of these reasons, the Court DISMISSES Johnson’s claims against the

Detroit Police Department and Officers Shank and Shultz.

                                         D

      Next, the Court dismisses Johnson’s claims against the State of Michigan.

Those claims are subject to dismissal because a state is not a “person” within the

meaning of 42 U.S.C. § 1983. Will v. Mich. Dep’t of St. Police, 491 U.S. 58, 71

(1989) (“hold[ing] that neither a State nor its officials acting in their official

capacities are “persons” under § 1983.”). A state therefore cannot be sued for

monetary damages under Section 1983. See id. See also Haywood v. Drown, 556

U.S. 729, 734 n.4 (explaining that “a plaintiff seeking damages against the State …

                                         8
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.88 Filed 09/03/21 Page 9 of 12




cannot use § 1983 as a vehicle for redress because a State is not a ‘person’ under §

1983”). Johnson’s claims against the State are therefore DISMISSED.

                                          E

      Johnson’s claims against Judges Van Houton and Roberson fail to state a

cognizable claim for two reasons.       First, the claims are barred by sovereign

immunity. The Michigan Supreme Court and its lower courts operate as arms of the

state, and thus enjoy the same sovereign immunity as the State of Michigan. See

Pucci v. Nineteenth Dist. Ct., 628 F.3d 752, 762-64 (6th Cir. 2010) (holding that a

state district court was “an arm of the state”). Eleventh Amendment immunity

likewise applies to state employees who are sued in their official capacity. See Cady

v. Arenac Co., 574 F.3d 334, 344 (6th Cir. 2009) (“[A]n official-capacity suit against

a state official is deemed to be a suit against the state and is thus barred by the

Eleventh Amendment, absent a waiver”). Judges Van Houten and Roberson are

therefore entitled to Eleventh Amendment immunity to the extent they are sued for

damages in their official capacity.

      Judges Van Houten and Roberson are also entitled to absolute judicial

immunity. Judges and judicial employees are entitled to absolute judicial immunity

on claims for damages. See Mireles v. Waco, 502 U.S. 9, 9–10 (1991) (per curiam)

(explaining that “generally, a judge is immune from a suit for money damages”).

Moreover, the 1996 amendments to Section 1983 extended absolute immunity for

                                          9
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.89 Filed 09/03/21 Page 10 of 12




state judges to requests for injunctive or equitable relief “unless a declaratory decree

was violated or declaratory relief is unavailable.” 42 U.S.C. § 1983. And here,

Johnson has not alleged that a declaratory decree was violated or that declaratory

relief was unavailable. See also Kipen v. Lawson, 57 F. App’x. 691 (6th Cir. 2003)

(affirming dismissal of claims against federal judge under Section 1915(e) on the

basis of absolute judicial immunity).

      For all of these reasons, the Court DISMISSES Johnson’s claims against

Judges Van Houton and Roberson.

                                           F

      Johnson’s claims against Defendants Worthy (the Wayne County Prosecutor)

and Houchin (an assistant prosecutor in Wayne County) also fail because Worthy

and Houchin are entitled to prosecutorial immunity.

      “Absolute prosecutorial immunity, like absolute judicial immunity, is a

common law principle that shields a prosecutor from § 1983 liability.” Cooper v.

Parrish, 203 F.3d 937, 946 (6th Cir. 2000). Thus, a prosecutor has absolute

immunity for all acts “intimately associated with the judicial phase of the criminal

process,” such as “initiating a prosecution and ... presenting the State’s case.” Imbler

v. Pachtman, 424 U.S. 409, 430 (1976). As the Sixth Circuit has held:

             Those acts that occur in the course of the prosecutor’s role
             as an advocate for the state, e.g., acts taken to prepare for
             the initiation of judicial proceedings or to prepare for trial,
             are protected by absolute immunity. By contrast, a
                                           10
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.90 Filed 09/03/21 Page 11 of 12




             prosecutor who “performs the investigative functions
             normally performed by a detective or police officer” such
             as “searching for the clues and corroboration that might
             give him probable cause to recommend that a suspect be
             arrested” is entitled only at most to qualified immunity.

Cooper, 203 F.3d at 947 (internal citations omitted).

      Here, all of Johnson’s claims against Worthy and Houchin arise out of their

actions in charging Johnson with a crime and negotiating his subsequent plea

agreement. These are the types of quintessential prosecutorial functions that are

protected by immunity. See id. The Court therefore DISMISSES Johnson’s claims

against Worthy and Houchin.

                                          G

      The Court next turns to Johnson’s claims against his trial attorney, Sharon

Clark Woodside, and his appellate attorney, Gerald Ferry. Johnson has failed to state

cognizable claims against these Defendants because neither are state actors within

the meaning of Section 1983.       Court appointed attorneys or public defenders

performing a lawyer’s traditional functions as counsel to a criminal defendant

generally do not “act under color of state law” and are therefore generally not subject

to suit under Section 1983. See Polk County v. Dodson, 454 U.S. 312, 317 (1981).

See also Bomer v. Muechenheim, 75 F. App’x 998, 999 (6th Cir. 2003) (affirming

dismissal of claim under Section 1915(e)(2) against plaintiff’s criminal counsel and

holding that the attorney was “not subject to suit under § 1983 since he [was] not a

                                          11
Case 4:20-cv-12082-MFL-RSW ECF No. 5, PageID.91 Filed 09/03/21 Page 12 of 12




state actor”); Dunning v. Yuetter, 12 F. App’x 282, 284 (6th Cir. 2001) (same). And

Johnson has not offered any other theory under which Woodside or Ferry could be

held liable under Section 1983. The Court therefore DISMISSES Johnson’s claims

against Woodside and Ferry.

                                        IV

      For all of the reasons stated above, the Court concludes that Johnson’s

Complaint fails to state a claim upon which relief may be granted under 42 U.S.C. §

1983. Accordingly, the Court DISMISSES the Complaint (ECF No. 1) pursuant to

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). The Court further certifies that an appeal

from this decision cannot be taken in good faith. See 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: September 3, 2021              UNITED STATES DISTRICT JUDGE



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 3, 2021, by electronic means and/or
ordinary mail.
                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                        12
